HEFLIN, Chief Justice (concurring specially) :
Under the decision of this case and Ex parte Loveman, Joseph & Loeb, 241 Ala. *437379, 2 So.2d 446, the benefit of discovery is deprived to the parties in litigation in which the State is a party. I agree with the Court of Civil Appeals that this is not desirable.
Recently, the Legislature conferred broad rule-making power on the Supreme Court through Act No. 1311, Acts of Alabama 1971, approved September 17, 1971, for the purpose of simplifying practice and procedure in all civil actions in all courts in Alabama, and securing the just, speedy and inexpensive determination of every action upon its merit. For the purpose in aiding and assisting this Court in formulating new civil rules of practice and procedure (to be known as Alabama Rules of Civil Procedure) an advisory committee-has been appointed. This committee is presently working on this task. Hopefully, the new Alabama Rules of Civil Procedure will contain provisions which will allow the use of discovery in cases such as the one now under review. Pending the opportunity to adopt such a new system of rules in an orderly fashion following the receipt of recommendations from such an advisory committee, I feel I must follow the prior decisions of this Court. Therefore, I concur in this opinion.